Citation Nr: 0531221	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  00-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  He served as a light weapons infantryman in combat in 
Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The claim was later brokered to the 
Detroit, Michigan RO.

This case was before the Board in September 2004 at which 
time service connection was granted for a bilateral hearing 
disorder.  The issue of entitlement to service connection for 
tinnitus was remanded for additional development.  The case 
has now been returned for adjudication.


FINDINGS OF FACT

Tinnitus was not manifested in service, and the preponderance 
of the evidence is against a finding that any current 
tinnitus is related to service.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated inservice.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.   Written notice provided in January 2005, 
amongst other documents, fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the appellant to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, VA has fulfilled its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Background.   Service medical records do not reveal any 
complaints, findings or diagnoses pertaining to tinnitus.  

At an October 1970 VA examination the veteran did not 
complain of tinnitus, and his ears were found to be normal.

In September 1998, the veteran filed a claim for entitlement 
to service connection for tinnitus.  

At a November 1998 VA audiological examination, the veteran 
reported service related noise exposure consisting of small 
arms fire, mortars, artillery, and B-52 bomb blasts.  
Following examination the examiner opined that the veteran 
did not have tinnitus.  

By rating action in May 1999 service connection for tinnitus 
was denied.  In making that determination the RO noted no 
evidence of treatment for tinnitus in service, or in private 
or VA post service medical records.  

A January 2005 treatment record from First Med, Immediate 
Medical Treatment Services, P.C., noted that the veteran 
reported with a complaint of both ears being clogged and 
ringing.  An examination revealed that both ear canals were 
occluded with cerumen.  The ears were irrigated to remove the 
cerumen and afterwards the veteran reported feeling better.  
The diagnoses were bilateral cerumen impaction and tinnitus.

At a March 2005 VA audiological examination, the examiner 
noted a review of the claims file was performed prior to 
examination.  The veteran reported bilateral intermittent 
tinnitus since service which occurred every few days and 
lasted almost an entire day.  The veteran described the 
disorder as a hum which was bothersome and made him anxious.  
There was a history of combat noise exposure, but the veteran 
denied any occupational or recreational noise exposure.  The 
examiner noted that the veteran complained of intermittent 
bilateral tinnitus, while at a previous VA examination he 
denied tinnitus.  In various written statements he reported 
constant bilateral tinnitus, then constant left ear tinnitus.  
The examiner opined that the veteran's tinnitus claim lacks 
credibility because his descriptions were inconsistent.  He 
added that:

I cannot confirm that the veteran has 
tinnitus.  If present, in the absence of 
any documentation, tinnitus is less 
likely than not related to military 
service.

The file also contains medical evidence submitted in support 
of the veteran's claim from H. C. Menger, M.D.  This evidence 
includes letters containing audiogram findings along with a 
statement indicated that with the exception of the 
audiograms, the findings were unremarkable.  result of 
military service.  The findings were unremarkable.  

Legal Criteria and Analysis.   In order to establish service 
connection for a claimed disability, the facts, as shown by 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).   For a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

A lay person is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  The Court held in 
Savage that 38 C.F.R. § 3.303 does not relieve a claimant of 
the burden of providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  Until the claimant presents 
competent medical evidence to provide a relationship between 
a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  See Voerth v. West, 13 Vet. App. 117 
(1999).  In Voerth the Court held that where a claimant's 
personal belief, no matter how sincere, was unsupported by 
medical evidence, the personal belief cannot form the basis 
of a to grant the benefit sought.  Id. at 120.  

The Court has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

Tinnitus was not manifested in service.  Consequently, 
service connection for such disability on the basis that it 
became manifest in service and persisted is not warranted.  
As to a medical nexus between the current tinnitus disability 
and service, the only competent (medical) evidence is 
contained in the VA examination reports dated in November 
1998 in which the examiner opined that the veteran did not 
have tinnitus; and the March 2005 VA audiological 
examination, in which the examiner noted that the claim 
lacked credibility because the descriptions were not 
consistent.  Indeed, the examiner in March 2005 could not 
confirm that the veteran had tinnitus.  These opinions from 
VA physicians who examined the veteran are essentially to the 
effect that he does not have tinnitus.  In particular, the 
Board finds the March 2005 examiner's opinion persuasive 
because it was based on a review of the entire record (to 
include acknowledgement of noise exposure in service), it 
specifically addressed the matter of a nexus between tinnitus 
and service, and it included an explanation of the rationale 
for the opinion. i.e., that tinnitus was not noted in service 
or at separation, and the descriptions of tinnitus were 
inconsistent.  There is no competent evidence to the 
contrary.  

The Board notes that tinnitus was diagnosed in January 2005 
by First Med.  This diagnosis was based on the veteran's self 
reported complaint of ringing in the ears.  Notably, no 
treatment was given for tinnitus and no nexus opinion between 
tinnitus and the veteran's active service was offered.

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  

The Board has considered the veteran's assertions that he 
currently has tinnitus due to service.  However, as a 
layperson without the appropriate medical training and 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter, to include a determination that 
he has tinnitus as a result of military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

As the preponderance of the evidence is against the veteran's 
claim the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b).  Hence, the claim must 
be denied.




ORDER


Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


